NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         SHERRY HALEY, Appellant.

                             No. 1 CA-CR 21-0206
                               FILED 7-19-2022


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR202080005
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Saldivar & Associates, PLLC, Phoenix
By Jose Antonio Saldivar
Counsel for Appellant
                              STATE v. HALEY
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1             Sherry Haley appeals her convictions and sentences for
resisting arrest, disorderly conduct, criminal damage, and domestic
violence assault. Haley’s counsel filed a brief per Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969) advising us there are
no meritorious grounds for reversal. Haley was granted an opportunity to
file a supplemental brief in propria persona but did not do so. Our obligation
is to review the entire record for reversible error, see State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999), viewing the evidence in a light most favorable to
sustaining the convictions and resolving all reasonable inferences against
Haley, see State v. Guerra, 161 Ariz. 289, 293 (1989). After reviewing the
record, we affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2            In November 2019, Haley got into an altercation with her
husband. During the argument, Haley knocked over the couple’s
flat-screen TV, damaging it. Her husband tried to calm Haley down by
holding her arms, but she managed to break away. Haley then sprayed her
husband with bear spray.

¶3             When police arrived, Haley remained combative. When
officers attempted to handcuff Haley, she leaned forward and pulled away,
tried to kick one of the officers, and stomped on the officer’s foot. After a
struggle, officers placed Haley under arrest.

¶4            A grand jury indicted Haley for aggravated assault on the
officer, a Class five felony, (Count One) and resisting arrest, a Class six
felony, (Count Two). Haley was also indicted on three misdemeanor
domestic violence offenses: disorderly conduct, criminal damage, and
assault on her husband (Counts Three, Four, and Five).

¶5         Haley underwent a Rule 11 (competency) evaluation and was
found competent to stand for trial. After a two-day trial, the jury acquitted



                                        2
                             STATE v. HALEY
                            Decision of the Court

Haley on Count One but convicted her on Count Two. The trial court found
Haley guilty of all three misdemeanors.

¶6            The court suspended Haley’s sentence on Count Two, placing
her on three years of supervised probation with 30 days in jail as a term of
probation, giving her two-days credit for time served. As for Counts Three,
Four, and Five, the court sentenced Haley to two days in jail, again giving
her two-days credit for time served.1 Haley timely appealed. We have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶7              All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Haley
was represented by counsel at all stages of the proceedings and was present
at all critical stages including the entire trial and the verdict. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present
at critical stages). The jury was properly comprised of eight jurors for the
two felony charges, and the record shows no evidence of juror misconduct.
See A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The trial court properly
instructed the jury on the elements of the charged offenses, the State’s
burden of proof, and Haley’s presumption of innocence. At sentencing,
Haley was given an opportunity to speak, and the court stated on the record
the evidence and materials it considered and the factors it found in
imposing the sentences. See Ariz. R. Crim. P. 26.9, 26.10. Additionally, the
sentences imposed were within the statutory limits. See A.R.S. §§ 13-701
through -709 (as applicable).

¶8            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”).

                               CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none; therefore, we affirm Haley’s convictions and sentences.



1 The sentencing minute entry indicates Haley was sentenced to two days
in jail on Counts Two, Three, Four, and Five, but also for 30 days in jail on
Count Two as a term of probation.


                                       3
                            STATE v. HALEY
                           Decision of the Court

¶10           Defense counsel’s obligations pertaining to Haley’s
representation in this appeal have ended. Defense counsel need do no more
than inform Haley of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On this court’s motion, Haley has 30 days from the
date of this decision to proceed, if she wishes, with an in propria persona
motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT

                                       4